Appeal from a judgment of the County Court of Chemung County, rendered November 3, 1975, convicting defendant, upon his plea of guilty, of the crime of criminal possession of a controlled substance in the fifth degree, a class C felony. Defendant urges that the sentence to an indeterminate term not to exceed five years was harsh and excessive. Considering that defendant could have received a maximum of 15 years and not less than a mandatory three years upon his conviction for a class C felony, the County Court’s imposition of a five-year maximum sentence cannot be said to constitute a clear abuse of its discretion, despite defendant’s prior character and record which was fully presented to the trial court (People v Dittmar, 41 AD2d 788). Judgment affirmed. Sweeney, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.